Citation Nr: 1100089	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-49 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an eye disability, claimed 
as trouble with eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1944 to June 1946.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran was afforded a hearing at the RO 
before undersigned, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  Additional evidence was 
submitted at the hearing with a statement signed by the Veteran 
waiving RO consideration.  38 C.F.R. § 20.1304(c) (2010).  As 
such, the Board will accept this evidence into the record and 
consider it during this adjudication.  Also, the hearing 
transcript reflects that the record was held open for 30 days to 
allow for the submission of additional evidence.  This 30-day 
period has expired and the Veteran has not submitted any 
additional evidence.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a disability of the eyes that was 
caused or aggravated by his service.  


CONCLUSION OF LAW

A disability of the eyes was not caused or aggravated by the 
Veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duties to notify and assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain; 
and a general notification that the claimant may submit any other 
evidence he or she has in his or her possession that may be 
relevant to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of the VCAA notice is 
harmless if the defect is not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA 
notice errors are reviewed under a prejudicial error rule).  

In a letter dated in October 2008, prior to the rating on appeal, 
the appellant was provided notice regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need to 
submit any outstanding evidence that pertained to the claim.  In 
this letter, the appellant was notified of the criteria for 
establishing a claim for service connection, to include notice of 
about the degree of disability and information about the 
assignment of effective dates.

The RO has also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The RO has 
obtained the Veteran's VA and non-VA records.  

The Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  When deciding whether 
an examination or opinion is necessary, the Secretary shall 
consider the evidence of record, "taking into consideration all 
information and lay or medical evidence (including statements of 
the claimant)."  38 U.S.C.A. § 5103A(d)(2).  A medical 
examination or opinion is considered necessary if the evidence of 
record (A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (C) does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2).  These three subsections of 38 U.S.C. § 
5103A(d)(2) contain three different evidentiary standards.  
Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  The 
Federal Circuit determined that 38 U.S.C. § 5103A(d)(1)(B), which 
indicates that the disability or symptoms may be associated with 
the claimant's active service does not require competent 
evidence, which may be required pursuant to subsection (A).  Id.

In this case, the service treatment reports show only one 
relevant treatment, in October 1944, with no further treatment 
during the remaining period of service.  An eye disorder was not 
shown upon separation from service in June 1946.  The earliest 
indication of relevant eye treatment is in 2002, which is about 
55 years after separation from service.  Additionally, October 
2009 and November 2010 private medical reports indicate that some 
of his eye disorders are related to non-insulin-dependent 
diabetes mellitus (NIDDM).  The record does not reflect currently 
that service connection is effect for this disability.  The only 
evidence indicating that the Veteran's current eye disability is 
related to service is his own statements.   As such, record 
before the Board does not indicate that the Veteran's current eye 
disability has a causal connection or is associated with his 
active military service.  See id. at 1278 (concluding that a 
veteran's lay belief that his schizophrenia aggravated his 
diabetes and hypertension was not of sufficient weight to trigger 
the Secretary's duty to seek a medical opinion on the issue).  
Given the foregoing, the Board finds that that a remand for a VA 
examination is not necessary.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

II.  Service Connection

The Veteran asserts that service connection is warranted for an 
eye disability.  At his November 2010 hearing, he testified that 
he began having eye symptoms during service, that he was not 
afforded an eye examination upon separation from service, and 
that he has had eye symptoms since his service.  (See Board 
hearing Transcript (Tr.) at 3.)

As an initial matter, the Board notes that in April 1978, the RO 
denied a claim for service connection for an eye disability.  
There was no appeal, and the RO's decision became final.  See 38 
U.S.C.A. § 7105(c) (West 2002).  

In August 2008, the Veteran again filed a claim for an eye 
disability.  In December 2008, the RO performed a "new and 
material" analysis, reopened the claim, and denied it on the 
merits. 

As the time of the RO's denial of the claim in April 1978, the 
Veteran was shown to have refractive error, with no other 
diagnosed eye disorder.  The medical evidence received since the 
RO's April 1978 decision shows that he has been diagnosed with a 
number of "new" eye disorders, to include bilateral retinal 
telangiectasia, bilateral retinal edema, diabetic macular edema, 
diabetic retinopathy, bilaterally, drusen, left eye macular 
pucker, and psuedophakia.  


A change in diagnosis or specificity of the claim must be 
carefully considered in determining the etiology of a potentially 
service-connected condition and whether the new diagnosis is a 
progression of the prior diagnosis, correction of an error in 
diagnosis, or development of a new and separate condition.  Boggs 
v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008).  As the 
Veteran's current claim for service connection for an eye 
disability is based on new diagnoses that were not "of record" 
at the time the case was last decided in April 1978, new and 
material evidence is not warranted, and the Board will therefore 
adjudicate the claim on the merits.  Velez v. Shinseki, 23 Vet. 
App. 199, 204 (2009).  In this regard, although the RO initially 
determined that new and material evidence had not been presented 
to reopen the claim, the RO's December 2009 statement of the case 
shows that it adjudicated the claim de novo, and denied it on the 
merits.  The Veteran has also been fully informed of the criteria 
for service connection, as discussed above.  Given the foregoing, 
no prejudice accrues to him.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  

Congenital or developmental defects, e.g., refractive error of 
the eyes, as such, are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not disabilities 
for which service connection may be granted.  38 C.F.R. § 
3.303(c) (2010); see also 38 C.F.R. § 4.9 (2010); Beno v. 
Principi, 3 Vet. App. 439 (1992).

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iv, Chapter 4, Section B provides guidance on evaluating 
conditions of the organs of special sense (i.e., the eyes).  
Refractive errors are defined to include astigmatism, myopia, 
hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 
4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment 
of vision due to advancing years or to old age; it is dependent 
on diminution of the power of accommodation from loss of 
elasticity of the crystalline lens, causing the near point of 
distinct vision to be removed farther from the eye'."  Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  The 
Board notes that, based on the law discussed above, the term 
"eye disability" is not intended to include refractive error of 
the eyes.  

A September 1944 report of physical examination reflects that the 
Veteran's vision was 20/20 (right eye) and 16/20 (left eye).  The 
Veteran's service treatment records include an October 1944 
report which shows that the Veteran had 15/20 vision, corrected 
to 15/20 (right eye) and 10/20 vision, corrected to 10/20 (left 
eye).  Binocular vision was 16/20.  The report notes O.U. (both 
eyes) pseudo-optic neuritis, with normal visual fields.  A June 
1946 report notes 18/20 vision, both eyes.  Although the Veteran 
testified that he did not have an eye examination when he 
separated from service, the record contains a June 1946 
separation examination report for the Veteran.  This examination 
report shows that he had 18/20 vision, both eyes, uncorrected, 
with normal color perception, normal pupils, and no disease or 
anatomical defects.

The Veteran testified at the hearing that he went to an eye 
doctor for within 3 years of his separation from service.  
(November 2010 Board hearing Tr. at 6-7.)  He testified that he 
was not specifically diagnosed with an eye disability.  (Id.)

As for the post-service medical evidence, it consists of a 
service examination report (apparently performed in association 
with U.S. Naval Reserve (USNR) duty), and VA treatment reports 
dated between 1976 and 1991, and non-VA reports, dated between 
2008 and 2010.

The USNR examination report, dated in July 1963, shows that his 
eyes, ophthamoscopic examination, pupils, and ocular motility, 
were all clinically evaluated as normal, and that he had normal 
fields of vision, with distant vision noted to be 20/20 (right 
eye) and 20/25 (left eye), corrected to 20/20.  The report notes 
that he wore glasses, and that his vision was N.C.D. (not 
considered disabling).  In an associated "report of medical 
history," the Veteran indicated that he had a history of eye 
trouble, and that he wore glasses, and the report includes a 
notation indicating that he had a congenital condition of the eye 
that was corrected with glasses.  

A VA examination report, dated in May 1976, shows that his pupils 
were equal and reacted to light, with clear sclera.  There was no 
relevant diagnosis.  A VA report, dated in April 1978, appears to 
note complaints of near blurred vision, with 20/20 corrected 
vision, bilaterally, and that he was provided with a new 
prescription for glasses.  

Reports from J.A.S., D.O., indicate a history of treatment for 
eye symptoms beginning in 2002.

Private medical reports, dated between 2009 and 2010, show that 
the Veteran was treated for eye symptoms.  His diagnoses were 
bilateral retinal telangiectasia, bilateral retinal edema, 
diabetic macular edema, diabetic retinopathy, bilaterally, 
drusen, left eye macular pucker, psuedophakia, and NIDDM.  Based 
on the foregoing, the record contains competent evidence of a 
current eye disability.  

The Board finds that the there is not a preponderance of the 
evidence in favor of the Veteran's claim.  The Veteran was 
treated for vision symptoms during service, in October 1944, and 
was noted to have bilateral pseudo-optic neuritis, with normal 
visual fields.  Additionally, the Board notes that the Veteran 
testified that he had problems with his eye the whole time he was 
in service.  (November 2010 Board hearing Tr. at 5)  There is, 
however, no record of any follow-up treatment during his 
remaining service, a period of about one year and eight months, 
nor was an eye disorder shown at the time of his June 1946 
separation examination report.  In light of this, the Board finds 
that the evidence weighs against a finding of a chronic eye 
condition during service.  See 38 C.F.R. § 3.303(b) ("For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word 'Chronic.'").  

As for the post-service medical evidence, assuming arguendo that 
the notations of eye treatment in 2002 in the private medical 
reports are sufficient to show the existence of an eye disability 
as of that time, this is still about 55 years after separation 
from service.  This 55-year period without treatment (i.e., 
treatment other than for refractive error) is a factor that 
weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Also private treatment reports, to 
include those dated in October 2009 and November 2010, indicate 
that some of the Veteran's diagnosed eye disorders are related to 
his NIDDM.  However, service connection is not currently in 
effect for this disorder.  Finally, as discussed above, there is 
no indication of a nexus between any current eye disability and 
the Veteran's service.  See 38 C.F.R. § 3.303(d).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder)).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that an eye 
disability was caused by service ending in 1946.  The Veteran has 
testified that he had eye symptoms during service, and 
thereafter, and his testimony is found to be competent and 
credible to report certain eye symptoms, such as loss of vision.  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
Veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a Veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  
Buchanan, 451 F.3d at 1337.  

In this case, the post-service evidence does not indicate any 
relevant treatment prior to 2002 and the private medical reports 
indicate that some of his eye disorders are related to NIDDM (a 
condition for which service connection is not currently in 
effect).  When viewing all of the post-service evidence, to 
include the July 1963 and May 1976 examination reports, the Board 
finds that this evidence outweighs the Veteran's contentions to 
the effect that he has had continuing symptoms of an eye 
disability since his discharge from service.

With regard to the Veteran's statements offered for the purpose 
of establishing a nexus to service, the record does not reflect 
that the Veteran has the requisite skill, knowledge, or training, 
to be competent to provide a diagnosis of an eye disability, or 
to state whether any current eye disability was caused by 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As the Veteran is not competent to link a complicated 
matter, such as an eye disability, to service, his statements to 
this effect are not probative evidence and are given no weight.  

To the extent that the Veteran has been shown to have refractive 
error during service and thereafter, as noted above, a defects, 
such as refractive error of the eyes, is not a disease or injury 
within the meaning of applicable legislation and, thus, is not a 
disability for which service connection may be granted.  38 
C.F.R. § 3.303(c).  The evidence of record also does not indicate 
that any superimposed disabilities of the eyes.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disability is denied. 





____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


